Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner’s Comments
Blocking data sources, as recited in the independent claims per the examiner’s amendment below, is drawn to blocking the data signals from the data sources relative to the data paths defined by the architecture of the applications as defined in fig. 5. 
The examiner withdraws all rejections to all claims.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Lasky on 4-7-2021.
The application has been amended as follows: 
In Claim 1: ‘non-office/personal sources’ has been changed to ‘non-office/personal data sources’;
and 

Claims 8-10 have been cancelled.

In Claim 11: 
‘second disabled status state’ has been changed to ‘second disabled status state where data sources to the headset are blocked’

In Claim 16: ‘non-office/personal sources’ has been changed to ‘non-office/personal data sources’;
and 
‘prohibiting personal communications to the headset’ has been changed to ‘blocking data sources containing personal communications to the headset’


Allowable Subject Matter
Claims 1-7,11-14,16 are allowed over the prior art of record 
The following is an examiner’s statement of reasons for allowance:  
In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to implement the blocking of data sources in the prior art headsets using geofencing to control the type of audio source presented to the user.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  



The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
May 23, 2003